J-A09011-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

N.S.G.                                             IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                          Appellant

                     v.

C.L.O.

                          Appellee                        No. 1093 MDA 2016


                  Appeal from the Order Entered June 10, 2016
                In the Court of Common Pleas of Dauphin County
                    Civil Division at No(s): 2011-CV-4775-CU


BEFORE: SHOGAN, J., OTT, J., and STABILE, J.

MEMORANDUM BY OTT, J.:                                     FILED JUNE 05, 2017

      N.S.G. (“Father”) appeals pro se from the June 10, 2016 order denying

his emergency petition for special relief. Upon careful review, we quash the

appeal.

      On June 10, 2016, Father filed an emergency petition for special relief

requesting that his then five-year-old daughter, E.G. (“Child”), be returned

from the home of her maternal grandparents in East Stroudsburg,

Pennsylvania, where she was staying overnight from June 6, 2016, to June

11, 2016, to the home of C.L.O. (“Mother”). Further, Father requested that

if Mother “is unable to fulfill her custodial obligations that [he] be granted

physical custody of [Child] [until] [Mother] is able to fulfill her custodial

obligations.”     Emergency    Petition   for   Special   Relief,   6/10/16,   at   2

(unpaginated).
J-A09011-17


      By order dated and entered on June 10, 2016, the trial court denied

Father’s petition without an evidentiary hearing. Father timely filed pro se a

notice of appeal and a concise statement of errors complained of on appeal

pursuant to Pennsylvania Rule of Appellate Procedure 1925(a)(2)(i) and (b).

      On appeal, Father presents one issue for our review, as follows:

      1. Did the trial court abuse its discretion by denying Father’s
      emergency petition for special relief asking that his minor
      daughter be brought back to Dauphin County and placed in his
      care [until] [M]other was able to resume physical custody of the
      child?     This petition was caused by Mother voluntarily
      relinquishing physical custody of the parties’ minor child for
      weeks at a time to people who have been granted no physical
      custody of the parties’ minor child and causing parties’ minor
      child to relocate from her house in Dauphin County to a location
      in East Stroudsburg, Pennsylvania which is two hours away by
      road for such period.

Father’s brief at 6.

      Before reaching the merits of Father’s issue, we must first consider

whether the June 10, 2016 order was appealable.             “‘[S]ince we lack

jurisdiction over an unappealable order it is incumbent on us to determine,

sua sponte when necessary, whether the appeal is taken from an appealable

order.’”    Gunn v. Automobile Ins. Co. of Hartford, Connecticut, 971

A.2d 505, 508 (Pa. Super. 2009) (quoting Kulp v. Hrivnak, 765 A.2d 796,

798 (Pa. Super. 2000)).

      “An appeal lies only from a final order, unless permitted by rule or

statute.”    Stewart v. Foxworth, 65 A.3d 468, 471 (Pa. Super. 2013).

Generally, a final order is one that disposes of all claims and all parties. See


                                     -2-
J-A09011-17


Pa.R.A.P. 341(b). “[A] custody order will be considered final and appealable

only if it is both: 1) entered after the court has completed its hearings on

the merits; and 2) intended by the court to constitute a complete resolution

of the custody claims pending between the parties.” G.B. v. M.M.B., 670

A.2d 714, 720 (Pa. Super. 1996).

      Instantly, after careful review, we conclude that the trial court did not

enter the June 10, 2016 order after completing its custody hearing on the

merits, and the order was not intended to completely resolve the custody

claims pending between the parties. The certified docket reveals that Father

filed petitions for modification of the existing custody order on April 10,

2015, and July 28, 2015, and those petitions remain pending.         When the

custody hearing occurs, Father may raise any issue related to Child spending

overnights somewhere other than her primary residence.            As such, we

conclude that the subject order is not final.

      In addition, we observe that the June 10, 2016 order is not appealable

pursuant to the collateral order doctrine.      See Pa.R.A.P. 313(a) (providing

that an appeal may be taken as of right from a collateral order of the lower

court). “A collateral order is an order separable from and collateral to the

main cause of action where the right involved is too important to be denied

review and the question presented is such that if review is postponed until

final judgment in the case, the claim will be irreparably lost.”      Pa.R.A.P.

313(b). In this case, the order does not meet the second and third prongs


                                      -3-
J-A09011-17


of the collateral order doctrine. Father’s assertion that Child was overnight

with her maternal grandparents in East Stroudsburg, Pennsylvania, from

June 6 through June 11, 2016, is not too important to be denied review at

this juncture.    Further, Father’s claim related to Child spending overnights

with her maternal grandparents in East Stroudsburg, Pennsylvania, will not

be irreparably lost.

       Accordingly, we hold that the June 10, 2016 order is not a final order,

nor is it appealable as a collateral order.1        Because we are without

jurisdiction to address this order, Father’s appeal must be quashed.

       Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/5/2017




____________________________________________


1
  We also observe that the order is not an interlocutory order appealable as
of right, pursuant to Pa.R.A.P. 311, and that Father did not attempt to bring
this appeal before this Court as an interlocutory appeal by permission
pursuant to Pa.R.A.P. 1311 and 42 Pa.C.S.A. § 702.



                                           -4-